Citation Nr: 0114208	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-20 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to an effective date of November 1, 1969, for 
service connection for cardiovascular disability.

Entitlement to an effective date of November 1, 1969, for an 
80 percent evaluation for cardiovascular disability.

Entitlement to an effective date earlier than November 1, 
1973, for a 100 percent evaluation for cardiovascular 
disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R.  Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had verified active military service from October 
1945 to December 1946, from August 1949 to December 1952, and 
from August 1954 through October 1969.  This matter came to 
the Board of Veterans' Appeals (Board) on appeal of a June 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1. All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.  

2. The veteran was granted service connection and an 80 
percent rating for cardiovascular disability effective 
November 1, 1969, and service connection for 
cardiovascular disability was not thereafter severed.  

3. A claim for an increased evaluation for cardiovascular 
disability was not received until September 3, 1999.


CONCLUSIONS OF LAW

1. The proper effective date for service connection and an 80 
percent rating for cardiovascular disability is November 
1, 1969.  38 U.S.C.A. §§ 5107(b), 5110 (West 1991); Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. 
§§ 3.102, 3.400 (2000).




2. The requirements for an effective date prior to November 
1, 1973, for a 100 percent evaluation for cardiovascular 
disability have not been met.  38 U.S.C.A. §§ 5107(b), 
5110 (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.102, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In response to a statement in support of claim received from 
the veteran on September 3, 1999, the RO discovered that the 
veteran's claims file had been transferred in 1981 to a 
records storage facility in St. Louis, Missouri, and that it 
apparently had been lost while at that facility.  The RO has 
diligently attempted to reconstruct the claims folder with 
little success. 

The veteran alleges that he filed a claim for service 
connection for cardiovascular disability immediately after 
his discharge from service and that service connection and an 
80 percent rating were granted for cardiovascular disability 
in 1969.  He acknowledges that he is not entitled to an 
effective date prior to September 3, 1999, for monetary 
benefits because of his failure to waive military retired 
pay, but he believes that he should not be penalized as a 
result of VA losing his original claims folder and that VA 
should recognize that he has been service connected at the 80 
percent rate since 1969 for cardiovascular disability.  In 
addition, he is seeking an effective date earlier than 
November 1, 1973, for a 100 percent rating for his 
cardiovascular disability because of benefits he will receive 
from the Department of Defense as a military retiree entitled 
to a 100 percent rating within four years of his retirement 
from service.

The veteran's service medical records reflect that he was 
diagnosed in service with arteriosclerotic cardiovascular 
disease with an old myocardial infarction.  In October 1969, 
a Physical Evaluation Board recommended that he be 
permanently retired due to disability.  It determined that 
the veteran's cardiovascular disability was incurred or 
aggravated in military service and that it was 80 percent 
disabling under the VA Schedule for Rating Disabilities.

A copy of an inter-office memo from the State of Alabama, 
Department of Veterans Affairs, dated in June 1977, was 
received in September 2000.  This memo notes that a review of 
the veteran's claims file reflected that he was service-
connected at 80 percent as a Vietnam era veteran.

II.  Analysis

Unless otherwise provided the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final adjudication or a claim for increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application 
therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date of direct service connection shall be the 
day following the date of discharge or release if the 
application therefore is received within one year from such 
date of discharge or release.  Otherwise, the effective date 
will be the later of the date of receipt of claim or the date 
entitlement arose.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

The Board agrees that the veteran should not be penalized as 
a result of VA losing his original claims folder.  The fact 
that the veteran's claims folder was retired in 1981 is 
supportive of the veteran's contention that a claim was filed 
prior to then.  Although the June 1977 memo from the State of 
Alabama, Department of Veterans Affairs, does not identify 
the specific disability or disabilities for which service 
connection was in effect, it does indicate that a review of 
the veteran's claims folder disclosed that he was service-
connected at the 80 percent rate.  This is consistent with 
the determination of the Physical Evaluation Board that 
cardiovascular disability was incurred or aggravated during 
service and that it was 80 percent disabling at the time of 
the veteran's retirement from service.  In addition, the 
Board has found the veteran's statements to the effect that 
service connection and an 80 percent rating were granted for 
cardiovascular disability in 1969 to be credible.

In light of the unique circumstances in this case, the 
credible statements of the veteran and the evidence 
supportive thereof, the Board is satisfied that the veteran 
was granted service connection for cardiovascular disability 
at the 80 percent rate from November 1, 1969.  Therefore, the 
Board concludes that the proper effective date for service 
connection and an evaluation of 80 percent is November 1, 
1969.

With respect to the veteran's claim for an effective date 
prior to November 1, 1973, for the increased evaluation of 
100 percent, the Board notes that the effective date of an 
increased rate of disability compensation is the earliest 
date that it is factually ascertainable that the increase in 
disability had occurred if the claim for increase is received 
within one year thereof.  Otherwise, it is the date or 
receipt of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o).  

The record reflects and the veteran acknowledges that his 
claim for an increased evaluation was not received until 
September 1999.  Since this pertinent fact is not in dispute 
and the law is dispositive, the claim for an effective date 
earlier than November 1, 1973, for the increased evaluation 
of 100 percent must be denied because of the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Finally, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the veteran's claims, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  This liberalizing law is applicable to 
the veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

With respect to the claims granted herein, the Board notes 
that the complete benefits sought on appeal were granted.  
Therefore, the veteran has not been prejudiced as a result of 
the Board deciding these claims without first affording the 
RO an opportunity to consider the claims under the VCAA.  

Although the Board has denied the claim for an effective date 
earlier than November 1, 1973, for the increased evaluation 
of 100 percent, without affording the RO an opportunity to 
consider this claim in light of the VCAA or the Board's grant 
of an effective date of November 1, 1969, for service 
connection and an 80 percent evaluation for cardiovascular 
disability, the veteran has not been prejudiced by the 
Board's decision.  In this regard the Board notes that this 
claim was denied because of the absence of legal merit.  
Since the pertinent fact that the veteran's claim for 
increase was not received until September 1999 is not in 
dispute, there is no additional information or evidence which 
could be obtained to substantiate the veteran's claim. 


ORDER

Entitlement to an effective date of November 1, 1969, for 
service connection for cardiovascular disability is granted.  

Entitlement to an effective date of November 1, 1969, for an 
80 percent evaluation for cardiovascular disability is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.
Entitlement to an effective date earlier than November 1, 
1973, for a 100 percent evaluation for cardiovascular 
disability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

